Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 4, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156227                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  CARLETON COFFEY,                                                                                                    Justices
           Plaintiff-Appellant,
  v                                                                 SC: 156227
                                                                    COA: 336391
                                                                    Lapeer CC: 16-049963-AV
  WILSON VETERINARY HOSPITAL P.C.,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 10, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 4, 2018
           s0328
                                                                               Clerk